Exhibit 99.1 ATTUNITY LTD NOTICE OF 2 TO BE HELD ON TUESDAY, DECEMBER 30, 2014 To the Shareholders of Attunity Ltd (“we”, “Attunity” or the “Company”): We cordially invite you to the 2014 Annual General Meeting of Shareholders (the “Meeting”) of Attunity to be held at 10:00 a.m. (Israel time), on Tuesday, December 30, 2014, at our offices at 16 Atir Yeda Street, Atir Yeda Industrial Park, Kfar Saba 4464321, Israel, for the following purposes: 1. To re-elect four directors; 2. To re-elect Tali Alush-Aben as an external director for a period of three years; 3. To authorize Mr. Shimon Alon, the Chairman of the Board of Directors of the Company, to also serve as the Chief Executive Officer of the Company for a term of three years following the Meeting; 4. To approve modification to the terms of compensation of Mr. Shimon Alon, the Chief Executive Officer of the Company; and 5. To approve the reappointment of Kost Forer Gabbay & Kasierer, a member of Ernst & Young Global, as our independent auditors and to authorize our board of directors to delegate to the audit committee the authority to fix the said independent auditors’ remuneration in accordance with the volume and nature of their services. In addition, our auditors’ report and our consolidated financial statements for the year ended December31, 2013 will be reviewed and considered at the Meeting. These proposals are described more fully in the enclosed proxy statement, which we urge you to read in its entirety. As more fully described in the proxy statement, eligible shareholders may present proper proposals for inclusion in the Meeting by submitting their proposals to the Company no later than November 27, 2014 and, if we determine that a shareholder proposal is appropriate to be added to the agenda in the Meeting, we will publish a revised agenda in the manner set forth in the proxy statement. Shareholders of record at the close of business on November 24, 2014 are entitled to notice of and to vote at the Meeting. YOUR VOTE IS VERY IMPORTANT. Whether or not you plan to attend the Annual General Meeting, you are urged to promptly complete, date and sign the enclosed proxy and to mail it in the enclosed envelope, which requires no postage if mailed in the United States. You may also submit your proxy vote by telephone or via the Internet by following the proxy voting instructions included with the enclosed materials. Return of your proxy does not deprive you of your right to attend the Annual General Meeting, to revoke the proxy and to vote your shares in person. By order of the Board of Directors, SHIMON ALON DROR HAREL-ELKAYAM Chairman of the Board of Directors and Chief Executive Officer
